United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           June 2, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-41483
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                           MARK WAYNE REED,

                                                   Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 4:95-CR-17-ALL
                         --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Mark Wayne Reed, federal prisoner # 05308-078, appeals from

the district court’s order denying his “motion for jail time

credits.”      Although not addressed by the district court in its

order denying Reed’s motion, 28 U.S.C. § 2241 is the proper

procedural vehicle for challenging the execution of a sentence.

United States v. Tubwell, 37 F.3d 175, 177 (5th Cir. 1994).

Because pro se pleadings must be liberally construed as seeking the


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
proper remedy, Reed’s motion will be treated as arising under 28

U.S.C. § 2241.     See United States v. Robinson, 78 F.3d 172, 174

(5th Cir. 1996).      Because the district of incarceration is the same

as the district of conviction, the Eastern District of Texas had

jurisdiction to consider it.         See United States v. Weathersby, 958
F.2d 65, 66 (5th Cir. 1992).

     Even   if   it    would   be    futile   for   Reed   to   exhaust   his

administrative remedies, Reed is not entitled to credit on his

federal sentence for time spent in state custody prior to the

imposition of the federal sentence because that period was credited

against another sentence.           See 18 U.S.C. § 3585(b); Vignera v.

Attorney General, 455 F.2d 637, 638 (5th Cir. 1972).            Accordingly,

the district court’s order is AFFIRMED.




                                       2